DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on February 04, 2021 was received.  Claim 13 was amended. Support for amendment can be found in page 7, lines 15-19, and Fig. 1.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 06, 2020. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “to a an opposed cylindrical exit opening”...  It is read as “to [[a]] an opposed cylindrical exit opening”...      Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on Claims 13-17 are withdrawn, because the claims have been amended.
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (US 4,082,869) on Claim 13 is maintained.
Regarding claim 13, Raymond teaches a method for continuously applying molten coating metal, such as in galvanizing to tubes, rods, wire or other work pieces passing though a metallic bath (Abstract), a multiple strand continuous wire or rod coating plant is conformed as shown in Fig. 4 (Col. 5, lines 18-31, Fig. 4), which reads on the claim limitation of a continuous process for simultaneously galvanizing a plurality of rods, the process comprising:
simultaneously passing a plurality of adjacent wires or rods (21) of said multiple of rods to a multiple of adjacent tubes (8) surrounded by splash tubes (10’), each of said adjacent tubes and splash tubes passing through a reservoir (3) with coating fluid (2), wherein the reservoir (3) is elongated, and each of said tubes and splash tubes (10’) pass in transverse direction through said elongated reservoir as shown in Fig. 4,  each of said splash tubes which has spaced openings at the top so that the molten metal from the reservoir can flow into the splash tube through slots (7) and is then guided around the tube (8) by the splash tube (10’), as shown in Figs.1 and 4 (Col. 4, lines 20-33, Col. 5, lines 18-31, Figs. 1 and 4); and simultaneously passing said multiple of adjacent wires or rods (21) into and through said multiple of tubes (8) and surrounded by splash tubes (10’), wherein each of said tube has a cylindrical bore (21) throughout, extending from a cylindrical entry opening, to a opposed cylindrical exit opening as shown in Figs. 3,4, 5, and 6, wherein each of said multiple of adjacent tubes and splash tubes has a length shorter than a length of each of said multiple of wires or rods, as 

    PNG
    media_image1.png
    332
    930
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    235
    media_image2.png
    Greyscale

Raymond also teaches a molten metal furnace (1), which reads on the claim limitation of open kettle, which is beneath liquid reservoir (3) and beneath the multiple of adjacent tubes (10’) as shown in Figs. 1 and 5, permitting liquid in the tubes fall to the furnace (1) and pumping liquid (2) form furnace (1) to the reservoir (3) (Col. 4, lines 20-33, Figs. 1, and 5). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Raymond (US 4,082,869) as applied to claim 13, and further in view of Leib et al. (US 3,281,918) on Claim 14 is maintained.
Regarding claim 14, Raymond teaches a continuously galvanizing wires or rods as disclosed above, and it is realized that in the coating of wires or strips no problem exists as the wire or strip can be bent by passing it over guide rollers to extend down into the molten metal bath and can then be guided along the bath and taken out of the bath at the other end by again passing around appropriately positioned guide rollers (Col. 1, lines 12-17).  Raymond does not explicitly teach motors.  However, an analogous art, Leib teaches a method of continuous cladding system for bimetallic rod, comprising straighten a core rod (12) by pinch rolls 175-176, motored by stand (25) as shown in Figs. 1-2, and the straightened core rod is pushed through a quartz tube (105), after cladding the core rod, and then the cladded rod is pulled by pulling device (43) with a pair of rollers (45) by motor (46) as shown in Figs. 1-2 (Col. 3, lines 46-54, Col. 4, lines 31-48, Col. 7,lines 34-36, Col. 13, lines 16-55, Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the motors and the method of push and rod and pull the rod with rollers and motors to the method of a continuously galvanizing rod in Raymond, because Leib disclosed the method of push and rod and pull the rod with rollers and motors to enhance the continuous process as a whole, such as to provide a predetermined and constant pulling force and straighten the rod (Col. 4, lines 31-48, Col. 13, lines 16-55, Figs. 1-2).  

The claim rejections under 35 U.S.C. 103 as being unpatentable over Raymond (US 4,082,869) as applied to claim 13, and further in view of Burke  (US4,165,401) on Claims 15-17 are maintained.
Regarding claim 15, Raymond teaches a continuously galvanizing wires or rods as disclosed above.  Raymond does not explicitly teach passing the rods through an acidic solution and then rinsing the acidic solution from the rods.  However, an analogous art, Burke teaches a method for galvanizing a wire comprising passing the wire through an acid cleaning bath (16), and then a water rinse bath (18) before galvanizing as shown in Fig. 1 (Abstract, Col. 1, lines 45-58, Col. 2, lines 48-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply acid pretreatment and rinsing to clean the wire to the method of a continuously galvanizing rod in Raymond, because Burke disclosed the passing the wire into acidic solution and then rinsing it is to clean the wire and it is a typical galvanizing operation (Col. 1, lines 45-58, Col. 2, lines 48-60).   
Regarding claim 16, Raymond teaches a continuously galvanizing wires or rods as disclosed above.  Raymond does not explicitly teach passing the rods to a flux station and applying liquid flux to the rods.  However, an analogous art, Burke teaches a method for galvanizing a wire comprising passing the wire through flux bath (20) as shown in Fig. 1 (Abstract, Col. 1, lines 45-58, Col. 2, lines 48-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the liquid flux form the flux bath to the method of a continuously galvanizing rod in Raymond, because Burke disclosed the passing the 
Regarding claim 17, Raymond teaches a continuously galvanizing wires or rods as disclosed above.  Raymond does not explicitly teach passing the rods to a quench tank to reduce the temperature of the rod and passivation quenching of the rods.  However, an analogous art, Burke teaches a method for galvanizing a wire comprising passing the coated wire into a zinc quench water bath (24) as shown in Fig. 1 (Abstract, Col. 1, lines 45-58, Col. 2, lines 48-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the zinc quench water bath to the method of a continuously galvanizing rod in Raymond, because Burke disclosed the passing the wire into flux bath to cool the wire and it is a typical galvanizing operation (Col. 1, lines 45-58, Col. 2, lines 48-60, Col. 3, lines 12-17).   
Response to Arguments
Applicant's arguments filed on September 30, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Raymond does not teach the tubes passes transversely through opposing sides of an elongated reservoir, and Raymond’s tubes have a single open end, and have cylindrical interiors throughout their length. Raymond does not teach wherein each of said tube has a cylindrical bore throughout, extending from a cylindrical entry opening to an opposed cylindrical exit opening.


In response to Applicant’s arguments, the examiner respectfully disagrees.  Raymond teaches wherein the reservoir (3) is elongated, and each of said tubes (8) surrounded by splash tubes (10’) pass in transverse direction through said elongated reservoir as shown in Fig. 4, Raymond also discloses that the apertures in the reservoir through which the flow takes place on to the work piece can be variously positioned and  can be of different shapes (Col. 3, lines 5-7); and wherein each of said tube has a cylindrical bore (21) throughout, extending from a cylindrical entry opening to an opposed cylindrical exit opening as shown in Figs. 3 and 4 above. In addition, a tube also reads on cylindrical shape is known.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
/HAI Y ZHANG/Primary Examiner, Art Unit 1717